DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Iulia Graf on 09/02/2022.

The application has been amended as follows: 

IN THE CLAIMS
1.	(Currently Amended) A computer-implemented method comprising:	receiving, by one or more processors from a methane detection system comprising a sensor, data characterizing methane detection by [[a]] the sensor and sensor measurement parameters, wherein the comprises a plurality of methane measurements and detection times associated with the plurality of methane measurements; wherein the sensor is located at an industrial site;	determining, by the one or more processors, a first plurality of calibrated methane measurements by at least calibrating the plurality of methane measurements based on the sensor measurement parameters and one or more of a humidity and a temperature associated with the sensor; 	calculating, by the one or more processors, an offset parameter based on a difference between a global baseline reference and one of a previous baseline value and a measurement baseline value associated with the first plurality of calibrated methane measurements; and	providing, by the one or more processors, a second plurality of calibrated methane measurements by at least subtracting the offset parameter from the first plurality of calibrated methane measurements.

2.	(Currently Amended) The computer-implemented method of claim 1, further comprising determining the measurement baseline valueby:	selecting a subset of calibrated methane measurements from the first plurality of calibrated methane measurements, wherein [[the]] values of the subset of calibrated methane measurements are below a predetermined percentile value,		wherein the measurement baseline value is a mean of the subset of calibrated methane measurements.

3.	(Currently Amended) The computer-implemented method of claim 2, wherein determining the offset parameter comprises:	determining that the measurement baseline value is less than a threshold baseline value; and	determining the offset parameter based on the difference between the measurement baseline value and the global baseline reference.

4.	(Currently Amended) The computer-implemented method of claim 2, wherein determining the offset parameter comprises:	determining that the measurement baseline value is above a threshold baseline value; and	determining the offset parameter based on the difference between the previous baseline value and the global baseline reference.
5.	(Currently Amended) The computer-implemented method according to claims 3, wherein the sensor measurement parameters, the global baseline reference, the threshold baseline value and the previous baseline value are received from a database.
6.	(Currently Amended) The computer-implemented method of claim 5, further comprising updating the previous baseline value in the databaseby setting the previous baseline value to the measurement baseline value.
7.	(Currently Amended) A system comprising:	at least one data processor;	memory coupled to the at least one data processor, the memory storing instructions to cause the at least one data processor to perform operations comprising:		receiving, from a methane detection system comprising a sensor, data characterizing methane detection by [[a]] the sensor and sensor measurement parameters, wherein the comprises a plurality of methane measurements and detection times associated with the plurality of methane measurements; wherein the sensor is located at an industrial site;		determining a first plurality of calibrated methane measurements by at least calibrating the plurality of methane measurements based on the sensor measurement parameters and one or more of a humidity and a temperature associated with the sensor; 		calculating an offset parameter based on a difference between a global baseline reference and one of a previous baseline value and a measurement baseline value associated with the first plurality of calibrated methane measurements; and		providing a second plurality of calibrated methane measurements by at least subtracting the offset parameter from the first plurality of calibrated methane measurements.
8.	(Currently Amended) The system of claim 7, wherein the operations further include determining the measurement baseline value, the determining comprising:	selecting a subset of calibrated methane measurements from the first plurality of calibrated methane measurements, wherein [[the]] values of the subset of calibrated methane measurements are below a predetermined percentile value,		wherein the measurement baseline value is a mean of the subset of calibrated methane measurements.
9.	(Currently Amended) The system of claim 8, wherein determining the offset parameter comprises:	determining that the measurement baseline value is less than a threshold baseline value; and	determining the offset parameter based on the difference between the measurement baseline value and the global baseline reference.
10.	(Currently Amended) The system of claim 8, wherein determining the offset parameter comprises:	determining that the measurement baseline value is above a threshold baseline value; and	determining the offset parameter based on the difference between the previous baseline value and the global baseline reference.
11.	(Currently Amended) The system according to claims 9, wherein the sensor measurement parameters, the global baseline reference, the threshold baseline value, and the previous baseline value are received from a database.
12.	(Currently Amended) The system of claim 11, wherein the operations further comprising updating the previous baseline value in the databaseby setting the previous baseline value to the measurement baseline value.
13.	(Currently Amended) A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor that comprises at least one physical core and a plurality of logical cores, cause the at least one programmable processor to perform operations comprising:	receiving, from a methane detection system comprising a sensor, data characterizing methane detection by [[a]] the sensor and sensor measurement parameters, wherein the comprises a plurality of methane measurements and detection times associated with the plurality of methane measurements; wherein the sensor is located at an industrial site;	determining a first plurality of calibrated methane measurements by at least calibrating the plurality of methane measurements based on the sensor measurement parameters and one or more of a humidity and a temperature associated with the sensor; 	calculating an offset parameter based on a difference between a global baseline reference and one of a previous baseline value and a measurement baseline value associated with the first plurality of calibrated methane measurements; and	providing a second plurality of calibrated methane measurements by at least subtracting the offset parameter from the first plurality of calibrated methane measurements.
14.	(Currently Amended) The computer program product of claim 13, wherein the operations further comprising determining the measurement baseline value, the determining comprising:	selecting a subset of calibrated methane measurements from the first plurality of calibrated methane measurements, wherein [[the]] values of the subset of calibrated methane measurements are below a predetermined percentile value,		wherein the measurement baseline value is a mean of the subset of calibrated methane measurements.
15.	(Currently Amended) The computer program product of claim 14, wherein determining the offset parameter comprises:	determining that the measurement baseline value is less than a threshold baseline value; and	determining the offset parameter based on the difference between the measurement baseline value and the global baseline reference.
16.	(Currently Amended) The computer program product of claim 14, wherein determining the offset parameter comprises:	determining that the measurement baseline value is above a threshold baseline value; and	determining the offset parameter based on the difference between the previous baseline value and the global baseline reference.
17.	(Currently Amended) The computer program product according to claims 15, wherein the sensor measurement parameters, the global baseline reference, the threshold baseline value, and the previous baseline value are received from a database.
18.	(Currently Amended) The computer program product of claim 17, wherein the operations further comprising updating the previous baseline value in the databaseby setting the previous baseline value to the measurement baseline value.

Reasons for Allowance
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Fuglsang et al. (Continuous methane concentration measurements at the Greenland ice sheet–atmosphere interface using a low-cost, low-power metal oxide sensor system; Published June 2020; hereinafter “Fuglsang”) teaches a computer-implemented method (Section 2.2; Figures 2a-2c) comprising:	receiving, by one or more processors (the microcontroller, which is an Arduino Uno, contains a processor; Section 2.2) from a methane detection system (MOS system; Figures 2a-2c) comprising a sensor (the MOS system contains a metal oxide CH4 sensor; Figure 2a-2c), data characterizing methane detection by the sensor (the output of CH4 sensor, which is indicative of methane concentration, is received by the Arduino Uno; Section 2.2; Figure 7b) and sensor measurement parameters (regression model; Section 3.2), wherein the data characterizing methane detection (Figure 7b) comprises a plurality of methane measurements (Figure 7a demonstrate a plurality of methane measurements) and detection times associated with the plurality of methane measurements (Figure 7a demonstrates the time when the plurality of methane measurements where performed by the CH4 sensor); wherein the sensor is located at an industrial site (the CH4 sensor is located at a desired methane detection site; Section 2.4); and determining, by the one or more processors, a first plurality of calibrated methane measurements by at least calibrating the plurality of methane measurements (the Arduino Uno will calibrate the plurality of methane measurements; Section 2.4, Section 3.2) based on the sensor measurement parameters (the calibration will be done based on the regression model; Section 3.2) and one or more of a humidity and a temperature associated with the sensor (Introduction; Section 3.4). 

In claim 1, the specific limitations of "calculating, by the one or more processors, an offset parameter based on a difference between a global baseline reference and one of a previous baseline value and a measurement baseline value associated with the first plurality of calibrated methane measurements; and providing, by the one or more processors, a second plurality of calibrated methane measurements by at least subtracting the offset parameter from the first plurality of calibrated methane measurements" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-6 are also allowed for depending on claim 1.
	Regarding claim 7, Fuglsang teaches a system (Figures 2a-2c) comprising:	at least one data processor (Microcontroller, which is an Arduino Uno, contains a processor; Section 2.2);	memory coupled to the at least one data processor (the Arduino Uno must be connected to a memory in order to execute software programs), the memory storing instructions to cause the at least one data processor to perform operations comprising:		receiving, from a methane detection system (MOS system; Figures 2a-2c) comprising a sensor (the MOS system contains a metal oxide CH4 sensor; Figure 2a-2c), data characterizing methane detection by the sensor (the output of CH4 sensor, which is indicative of methane concentration, is received by the Arduino Uno; Section 2.2; Figure 7b) and sensor measurement parameters (regression model; Section 3.2), wherein the data characterizing methane detection (Figure 7b) comprises a plurality of methane measurements (Figure 7a demonstrate a plurality of methane measurements) and detection times associated with the plurality of methane measurements (Figure 7a demonstrates the time when the plurality of methane measurements where performed by the CH4 sensor); wherein the sensor is located at an industrial site (the CH4 sensor is located at a desired methane detection site; Section 2.4); and		determining a first plurality of calibrated methane measurements by at least calibrating the plurality of methane measurements (the Arduino Uno will calibrate the plurality of methane measurements; Section 2.4, Section 3.2) based on the sensor measurement parameters (the calibration will be done based on the regression model; Section 3.2) and one or more of a humidity and a temperature associated with the sensor (Introduction; Section 3.4).
In claim 7, the specific limitations of "calculating an offset parameter based on a difference between a global baseline reference and one of a previous baseline value and a measurement baseline value associated with the first plurality of calibrated methane measurements; and providing a second plurality of calibrated methane measurements by at least subtracting the offset parameter from the first plurality of calibrated methane measurements" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 8-12 are also allowed for depending on claim 7. 


Regarding claim 13, Fuglsang teaches a computer program product comprising a non-transitory machine-readable medium storing instructions (Microcontroller is an Arduino Uno; the Arduino Uno must be connected to a memory in order to execute software programs) that, when executed by at least one programmable processor (Arduino Uno; Section 2.2; Figure 7b) that comprises at least one physical core (the Arduino Uno contains a processor, i.e. physical core) and a plurality of logical cores (it is known that a plurality of logical cores are present in physical cores), cause the at least one programmable processor (Arduino Uno; Section 2.2; Figure 7b) to perform operations comprising:	receiving, from a methane detection system (MOS system; Figures 2a-2c)  comprising a sensor (the MOS system contains a metal oxide CH4 sensor; Figure 2a-2c), data characterizing methane detection by the sensor (the output of CH4 sensor, which is indicative of methane concentration, is received by the Arduino Uno; Section 2.2; Figure 7b) and sensor measurement parameters (regression model; Section 3.2), wherein the data characterizing methane detection (Figure 7b) comprises a plurality of methane measurements (Figure 7a demonstrate a plurality of methane measurements) and detection times associated with the plurality of methane measurements (Figure 7a demonstrates the time when the plurality of methane measurements where performed by the CH4 sensor); wherein the sensor is located at an industrial site (the CH4 sensor is located at a desired methane detection site; Section 2.4); and
	determining a first plurality of calibrated methane measurements by at least calibrating the plurality of methane measurements (the Arduino Uno will calibrate the plurality of methane measurements; Section 2.4, Section 3.2) based on the sensor measurement parameters (the calibration will be done based on the regression model; Section 3.2) and one or more of a humidity and a temperature associated with the sensor (Introduction; Section 3.4).

 In claim 13, the specific limitations of "calculating an offset parameter based on a difference between a global baseline reference and one of a previous baseline value and a measurement baseline value associated with the first plurality of calibrated methane measurements; and providing a second plurality of calibrated methane measurements by at least subtracting the offset parameter from the first plurality of calibrated methane measurements" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 14-18 are also allowed for depending on claim 13.


Note: the term “global baseline reference” does not have a plain meaning, i.e. ordinary and customary meaning given by those of ordinary skill in the art. The specification filed on 10/02/2020 does provide a special definition, i.e. explicit definition, of the term “global baseline reference” meaning a site specific known ambient methane concentration (seen at least in paragraphs [0013] and [0019-0020]).  Therefore, for Examination purposes, the Examiner has interpreted the term “global baseline reference” having the explicit definition of a site specific known ambient methane concentration.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

- US 20200256839
- US 20200244742

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2856                                                                                                                                                                                             
/HERBERT K ROBERTS/           Primary Examiner, Art Unit 2856